DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions (simple group)
Applicant’s election, without traverse, of Group I: claims 1-22, in the “Response to Election / Restriction Filed - 09/23/2022”, is acknowledged. 
This office action considers claims 1-24 are thus pending for prosecution, of which, non-elected claims 23-24 are withdrawn, and elected claims 1-22 are examined on their merits. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (620; Fig 4A; [0066]) = (element 620; Figure No. 4A; Paragraph No. [0066]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document. 

Claims 1-19 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Gritters; John et al. (US 20110136283 A1, hereinafter Gritters) in view of Gogoi, Bishnu et al. (US 20040119125 A1, hereinafter Gogoi).
1. Gritters teaches a method comprising (see the entire document, specifically, Section III; Figs 4A- 4H, 5A-5G, 6A-6M; along with 1, 2A-2B, 3A as suggested in [0078+]):


    PNG
    media_image1.png
    297
    843
    media_image1.png
    Greyscale

fabricating a first semiconductor layer (620 in SOI, Figs 4A/5A; [0066]);
selectively depositing a second semiconductor layer (630) over the first semiconductor layer (620), wherein the second semiconductor layer (630) comprises a first part (184 in region 130u depicted in  Fig 3A and/or 630 depicted in Fig 5A; hereinafter 630_1stPart) composed of monocrystalline semiconductor material (construed from [0070]: silicon) and a second part (184 in region 145b depicted in  Fig 3A and/or 630 depicted in Fig 4A; hereinafter 630_2ndPart) composed of (See below for “polycrystalline”) semiconductor material; and 

    PNG
    media_image2.png
    237
    659
    media_image2.png
    Greyscale

structuring (Figs 5A-5G; [0083+]) at least one of the first semiconductor layer (620; Fig 5A) or the second semiconductor layer (630), wherein the monocrystalline semiconductor material of the first part (630_1stPart) and underlying material of the first semiconductor layer (620) form a spring element ({730u,730i}) of a microelectromechanical system (MEMS; [0066]) device and (see below for the “polycrystalline”) semiconductor material of the second part (630_2ndPart) and underlying material of the first semiconductor layer (620) form at least one part of a comb drive (Fig 4H; [0038]) of the MEMS device.
As indicated above, Gritters does not expressly disclose (a second part composed of) polycrystalline (semiconductor material).  However, Gritters discloses [0067] the semiconductor material is used in layers 620 and 630 is, selected for both its mechanical properties as well as its electrical properties. On the other hand, in the analogous art, Gogoi discloses a method for creating a MEMS structure ([0001]), wherein (Fig 9; [0028]) in portions of the layer (111) of silicon overlying the anchor portion of the device, the anchor material 109 seeds the growth of polysilicon, while in the remainder of the device, the underlying semiconductor layer 105 seeds the growth of single crystal silicon. 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify part of the Gritters semiconductor layer 620 by Gogoi process of depositing silicon overlying the anchor portion of the device, the anchor material 109 seeds the growth of polysilicon, while in the remainder of the device, the underlying semiconductor layer 105 seeds the growth of single crystal silicon, and thereafter the combination of (Gritters and Gogoi) method will have a second part composed of polycrystalline semiconductor material.  
The ordinary artisan would have been motivated to modify Gritters in the manner set forth above, at least, because the Gritters has a suggestion in [0067] that the semiconductor material in layers 620 and 630 can be selected for both its mechanical properties as well as its electrical properties, and the polycrystalline semiconductor material being used has better electrical properties (Gogoi [0008]) that monocrystalline semiconductor materials.
2. The combination of (Gritters and Gogoi) as applied to the method as claimed in claim 1, further teaches, wherein selectively depositing the second semiconductor layer comprises:
depositing an insulation layer (Gritters 650; Fig 4A; [0028]) over the first semiconductor layer;
structuring (Gritters Fig 4G) the insulation layer, wherein a part of the first semiconductor layer is exposed;
depositing the monocrystalline semiconductor material (Gritters 184 in region 130u depicted in Fig 3A and/or 630 depicted in Fig 5A; hereinafter 630_1stPart) over the part of the first semiconductor layer that is exposed; and
depositing the polycrystalline semiconductor material (Gritters in view of Gogoi as applied in claim rejection analysis in claim 1, supra) over the insulation layer.
3. The combination of (Gritters and Gogoi) as applied to the method as claimed in claim 2, further teaches, wherein selectively depositing the second semiconductor layer (Gritters 630) comprises simultaneously (Gritters [0070]) epitaxially growing the monocrystalline semiconductor material (Gritters 184 in region 130u depicted in  Fig 3A and/or 630 depicted in Fig 5A; hereinafter 630_1stPart) over the first semiconductor layer (620)  and the polycrystalline semiconductor material over the insulation layer (Gritters in view of Gogoi as applied in claim rejection analysis in claim 1, supra).
4. The combination of (Gritters and Gogoi) as applied to the method as claimed in claim 1, Gritters further teaches, wherein the first semiconductor layer (620) is fabricated from monocrystalline semiconductor material ([0070]: silicon).
5. The combination of (Gritters and Gogoi) as applied to the method as claimed in claim 1, Gritters further teaches, wherein the first semiconductor layer comprises a device layer of an SOI wafer (SOI, Figs 4A/5A; [0066]).
6. The combination of (Gritters and Gogoi) as applied to the method as claimed in claim 1, Gritters further teaches, wherein the spring element ({730u,730i}; Fig 3A, 5A-5G; [0083+]) formed is fabricated completely from monocrystalline semiconductor material (Silicon).
7. The combination of (Gritters and Gogoi) as applied to the method as claimed in claim 1, further teaches, wherein the at least one part of the comb drive (Fig 3A, 4H; [0038]) is formed by the polycrystalline semiconductor (420; Fig 3A; Gritters in view of Gogoi as applied in claim rejection analysis in claim 1, supra) of the second part and the underlying material of the first semiconductor layer in such a way that the comb drive or apart of the comb drive has an asymmetrical electrical capacitance profile ([0037]).
8 The combination of (Gritters and Gogoi) as applied to the method as claimed in claim 1, further teaches, wherein structuring at least one of the first semiconductor layer or the second semiconductor layer comprises:
structuring the monocrystalline semiconductor material of the first part and the underlying material of the first semiconductor layer, wherein at least one rotor comb finger (410, mobile; Fig 3A; [0054, 0078]; Gritters in view of Gogoi as applied in claim rejection analysis in claim 1, supra) of the comb drive is formed, wherein the at least one rotor comb finger is fabricated completely from monocrystalline semiconductor material.
9. The combination of (Gritters and Gogoi) as applied to the method as claimed in claim 1, further teaches, wherein structuring at least one of the first semiconductor layer or the second semiconductor layer comprises:
structuring the polycrystalline semiconductor material of the second part and the underlying material of the first semiconductor layer, wherein at least one rotor comb finger (410, mobile; Fig 3A; [0054, 0078]; Gritters in view of Gogoi as applied in claim rejection analysis in claim 1, supra) of the comb drive is formed, wherein the at least one rotor comb finger is fabricated by way of a layer stack ({420, 430}) composed of polycrystalline semiconductor material and monocrystalline semiconductor material.
10. The combination of (Gritters and Gogoi) as applied to the method as claimed in claim 9, further teaches, wherein a dimension of the polycrystalline semiconductor material in the layer stack and a dimension of the monocrystalline semiconductor material in the layer stack are substantially identical (construed from Gritters [0076] semiconductor layers 620 and 630 will have the same thickness).
11. The combination of (Gritters and Gogoi) as applied to the method as claimed in claim 2, further teaches, wherein structuring at least one of the first semiconductor layer or the second semiconductor layer comprises:
structuring the polycrystalline semiconductor material of the second part, the underlying material of the insulation layer and the underlying material of the first semiconductor layer, wherein at least one stator comb finger ({420,430}; Fig 3A; [0054, 0078]; Gritters in view of Gogoi as applied in claim rejection analysis in claim 1, supra) of the comb drive is formed, wherein the at least one stator comb finger is fabricated by way of a layer stack composed of polycrystalline semiconductor material, material of the insulation layer and monocrystalline semiconductor material.
12. The combination of (Gritters and Gogoi) as applied to the method as claimed in claim 2, Gritters further teaches, (the method) further comprising:
forming a mirror body (715; fig 5A, 5E, 2; [0083, 0094]) of the MEMS device (700) by structuring at least the first semiconductor layer, wherein the mirror body is fabricated completely from monocrystalline semiconductor material.
13. The combination of (Gritters and Gogoi) as applied to the method as claimed in claim 12, further teaches, wherein forming the mirror body (2) comprises (Fig 2, 5A-5E; Gritters in view of Gogoi as applied in claim rejection analysis in claim 1, supra):
removing the polycrystalline semiconductor material, wherein the insulation layer is exposed;
removing the insulation layer that is exposed, wherein the first semiconductor layer is exposed; and
structuring the exposed first semiconductor layer, wherein the mirror body is formed.
14. The combination of (Gritters and Gogoi) as applied to the method as claimed in claim 1, further teaches, wherein structuring at least one of the first semiconductor layer or the second semiconductor layer comprises (II: Operational Overview; [0056-0065]):
structuring the polycrystalline semiconductor material of the second part, wherein at least one from the following is formed from the polycrystalline semiconductor material:
an electrical contact pad for electrically contacting at least one stator comb finger of the comb drive, or
a mechanical contact pad (Gritters 832A/832B; Figs 6A-6M; [0059]) for mechanical connection to a housing.
15. The combination of (Gritters and Gogoi) as applied to the method as claimed in claim 14, further teaches, wherein the polycrystalline material of the at least one stator comb finger, the polycrystalline material of the electrical contact pad and the polycrystalline material of the mechanical contact pad (832A/832B; Figs 6A-6M; [0059]) are electrically insulated from one another.
16. The combination of (Gritters and Gogoi) as applied to the method as claimed in claim 1, further teaches, wherein structuring at least one of the first semiconductor layer or the second semiconductor layer comprises:
structuring the first semiconductor layer, wherein a stiffening structure (Fig 6H) is formed, wherein the stiffening structure is fabricated completely from monocrystalline semiconductor material.
17. The combination of (Gritters and Gogoi) as applied to the method as claimed in claim 1, further teaches, wherein structuring at least one of the first semiconductor layer or the second semiconductor layer comprises trench etching ([0092-0093,0096]).
18. The combination of (Gritters and Gogoi) as applied to the method as claimed in claim 17, further teaches, wherein  an insulation layer functions as an etch stop layer (640; Fig 4H; [0076, 0104]) during the trench etching.
19. The combination of (Gritters and Gogoi) as applied to the method as claimed in claim 2, further teaches, (the method) further comprising:
before depositing the polycrystalline semiconductor material over the insulation layer:
depositing a seed layer (Gogoi  [0028]) over the insulation layer, wherein the polycrystalline semiconductor material is deposited over the seed layer.
21. The combination of (Gritters and Gogoi) as applied to the method as claimed in claim 2, further teaches, wherein depositing the insulation layer comprises (Figs 4A-4H, 3A-3B):
depositing a first insulation layer over the first semiconductor layer, wherein the first insulation layer substantially completely covers the first semiconductor layer;
depositing a second insulation layer over the first insulation layer; and
structuring the first insulation layer and the second insulation layer.
22. The combination of (Gritters and Gogoi) as applied to the method as claimed in claim 21, further teaches, (the method) further comprising (II. Operational Overview; Figs 2, 3A-3B; [0056-0064]):
depositing a polysilicon layer between the first insulation layer and the second insulation layer, wherein the polysilicon layer provides an electrical connection between a stator comb finger and an electrical contact pad.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Gritters; John et al. (US 20110136283 A1, hereinafter Gritters) in view of Gogoi, Bishnu et al. (US 20040119125 A1, hereinafter Gogoi) and in further view of Sassolini; Simone et al. (US 20120208343 A1, hereinafter Sassolini).
20. The combination of (Gritters and Gogoi) as applied to the method as claimed in claim 19, is silent on, wherein the seed layer (Gogoi [0028]) extends 100 nanometers to 10 micrometers ([0028]) beyond the insulation layer.
However, in the analogous art, Sassolini discloses method for manufacturing a micro-electro-mechanical device ([0003]), wherein [0035] After a layer of seeds of polysilicon (not illustrated) has been deposited, a polysilicon layer 16 is grown, for example having a thickness of 50 .mu.m, which penetrates also within the openings 13 (FIG. 7). The polysilicon layer 16 is hence mechanically connected to the substrate 2 through the sacrificial layer 12 and the dielectric layer 7 and is moreover electrically connected to the plugs 5 through the interconnection lines 11.. 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of (Gritters and Gogoi) method by Sassolini process, and thereafter the combination of (Gritters, Gogoi and Sassolini) method, wherein the seed layer (Gogoi [0028]) extends 100 nanometers to 10 micrometers ([0028]) beyond the insulation layer, since this configuration will have a electrical and mechanical connections with the substrate (Sassolini [0035]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOAZZAM HOSSAIN whose telephone number is (571)270-7960.  The examiner can normally be reached on M-F: 8:30AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896
October 30, 2022